United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2793
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Charles Adkins

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                            Submitted: February 10, 2014
                                Filed: June 2, 2014
                                  [Unpublished]
                                  ____________

Before SMITH, BEAM, and BENTON, Circuit Judges.
                           ____________
PER CURIAM.

       Charles Adkins pleaded guilty to distribution of child pornography in violation
of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1) and possession of child pornography in
violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2). Adkins possessed at
least 120 images and 28 videos of child pornography, and, using the internet, Adkins
distributed child pornography to undercover agents in Iowa and Florida.
       At sentencing, the district court1 adopted the Pre-Sentence Investigation
Report's computation of the Sentencing Guidelines range, with no objection by
Adkins, and included a reduction for acceptance of responsibility. The final
Guidelines range was 262-327 months' imprisonment. Adkins motioned for a
downward variance under 18 U.S.C. § 3553(a), which the court denied. Ultimately,
the district court sentenced Adkins to 262 months' imprisonment. Adkins appeals,
arguing that the district court made erroneous factual conclusions in denying his
request for a variance and that his sentence is substantively unreasonable.

        "We review a sentence first for procedural error and then consider its
substantive reasonableness under an abuse-of-discretion standard." United States v.
Dengler, 695 F.3d 736, 739 (8th Cir. 2012) (internal quotations omitted). "Procedural
error includes 'failing to calculate . . . the Guidelines range, treating the Guidelines as
mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on
clearly erroneous facts, or failing to adequately explain the chosen sentence–including
an explanation for any deviation from the Guidelines range.'" United States v. Jones,
612 F.3d 1040, 1044 (8th Cir. 2010) (quoting Gall v. United States, 552 U.S. 38, 51
(2007)). "In the procedural error analysis, a district court's interpretation and
application of the guidelines is reviewed de novo and its factual findings are reviewed
for clear error." Dengler, 695 F.3d at 739.

        Here, Adkins challenges the district court's factual conclusions that resulted in
its rejection of the requested downward variance.2 At sentencing, the court made some
"general [factual] findings" before specifically evaluating the § 3553(a) factors.


       1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       2
       The government asserts that we should review this claim for plain error, see
Dengler, 695 F.3d at 739. However, because Adkins's arguments fail even under a
more lenient standard, we need not address the government's contention.
                                           -2-
Adkins challenges these findings; namely, (1) that there was no objective evidence
that Adkins was sexually abused as a child; (2) that even if he was abused, there was
no evidence demonstrating the cause and effect between child abuse and collecting
and distributing child pornography; and (3) that Adkins's expert's testimony was
unhelpful. The district court reached these conclusions after fully examining and
weighing the evidence. After a thorough review of the record, and given that factual
findings and credibility determinations are best left to the sentencing court, we see no
error here. United States v. Rodriguez, 711 F.3d 928, 938 (8th Cir.) ("[I]t is well
established that in sentencing matters a district court's assessment of witness
credibility is quintessentially a judgment call and virtually unassailable on appeal."
(quotation omitted)), cert. denied, 134 S. Ct. 715 (2013); United States v. Austad, 519
F.3d 431, 436 (8th Cir. 2008) ("'[T]he sentencing judge is in a superior position to find
facts and judge their import under § 3553(a) in the individual case. The judge sees
and hears the evidence, makes credibility determinations, has full knowledge of the
facts and gains insights not conveyed by the record.'" (quoting Gall, 552 U.S. at 51)).

        Adkins also challenges the substantive reasonableness of his sentence. Adkins,
first, challenges the child pornography guidelines asserting that they overstate the
seriousness of his offense. Even assuming the district court could opt not to apply the
Guidelines on policy grounds, the court is not required to do so. United States v.
Pappas, 715 F.3d 225, 229 (8th Cir. 2013). Our review here is "limited to determining
the substantive reasonableness of a specific sentence where the advisory guidelines
range was determined in accordance with the guidelines." Id. (internal quotations
omitted). Thus, Adkins's argument has no merit. See United States v. Muhlenbruch,
682 F.3d 1096, 1102 (8th Cir. 2012) (concluding a similar argument was meritless
because it was not properly before this court).

      Adkins finally asserts that his sentence is substantively unreasonable based on
the sentencing court's analysis of the § 3553(a) factors. Adkins was sentenced to a
262-month sentence and because it is a within-Guidelines-range sentence, we may

                                          -3-
afford the sentence a "presumption of reasonableness." United States v. Wanna, 744
F.3d 584, 589 (8th Cir. 2014) (quotation omitted). "But even without that
presumption, the record shows that the court carefully explained the reasons for its
sentence and its refusal to vary downward, and we see no indication that the court
improperly weighed the sentencing factors." Id. The sentencing court did not abuse
its discretion here.

      For these reasons, we affirm the district court.
                      ______________________________




                                        -4-